Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-0059)

Complainant
v.

Vandu, Inc.
d/b/a Romeoville Shell,

Respondent.
Docket No. C-14-523
Decision No. CR3157

Date: March 18, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, Vandu, Inc. d/b/a Romeoville Shell, at 1
Alexander Circle, Romeoville, Illinois 60446, and by filing a copy of the
complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that Romeoville Shell impermissibly sold
tobacco products to a minor, violating the Federal Food, Drug, and Cosmetic Act
(Act), 21 U.S.C. § 301 ef seq., and its implementing regulations, 21 C.F.R. Part
1140. CTP seeks to impose a $500 civil money penalty against Respondent
Romeoville Shell.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 29, 2014, CTP served
the complaint on Respondent Romeoville Shell by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time
in which to file an answer. CTP warned Respondent that, if it failed to take one of

these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering it to pay the full amount of the
proposed penalty.

Respondent has neither filed an answer within the time prescribed, nor requested
an extension of time within which to file an answer. Pursuant to 21 C.F.R.

§ 17.11, assume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically, at approximately 6:34 PM on September 25,
2013, at Respondent’s business establishment, 1 Alexander Circle, Romeoville,
Illinois 60446, FDA-commissioned inspectors documented Respondent’s staff
selling a package of Newport Box cigarettes to a person younger than 18 years of
age.

In a decision dated January 31, 2013, which became final on March 2, 2013, the
Administrative Law Judge found:

e On December 21, 2011, Respondent’s staff sold cigarettes or smokeless
tobacco to a person younger than 18 years of age.

e CTP informed Respondent of the alleged December 21, 2011 violation by
warning letter dated February 9, 2012.

e On August 9, 2012, Respondent’s staff sold a package of Newport Box
cigarettes to a person younger than 18 years of age.

Vandu, Inc. d/b/a Romeoville Shell, DAB CR 2700, at 2-3 (2013).

These facts establish Respondent Romeoville Shell’s liability under the Act. The
Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco
product is misbranded if sold or distributed in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21
C.F.R. § 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140
under section 906(d) of the Act. 21 U.S.C. § 387(a); see 21 U.S.C. § 387f(d)(1);
75 Fed. Reg. 13,229 (Mar. 10, 2010). Under 21 C.F.R. § 1140.14(a), no retailer
may sell tobacco products to any person younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against
Respondent Vandu, Inc. d/b/a Romeoville Shell. Pursuant to 21 C.F.R. § 17.11(b),
this order becomes final and binding upon both parties after 30 days of the date of
its issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

